
	
		I
		112th CONGRESS
		1st Session
		H. R. 232
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To recognize the extraordinary performance of the Armed
		  Forces in achieving the military objectives of the United States in Iraq, to
		  terminate the Authorization for Use of Military Force Against Iraq Resolution
		  of 2002 (Public Law 107–243), to require congressional reauthorization to
		  continue deployment of the Armed Forces to Iraq, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Success in Iraq And Diplomatic Surge for National
			 and Political Reconciliation in Iraq Act of 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Military Success in Iraq Act of 2009
				Sec. 101. Declarations of policy.
				Sec. 102. Repeal of Public Law 107–243.
				Sec. 103. Withdrawal of United States Armed Forces and
				contractor security forces from Iraq.
				Title II—Diplomatic Surge for Justice, Peace, and Success in Iraq
				Act of 2009
				Sec. 201. United States policy.
				Sec. 202. Presidential actions.
				Sec. 203. Rule of construction.
				Sec. 204. Reports.
			
		IMilitary Success
			 in Iraq Act of 2009
			101.Declarations of
			 policyCongress makes the
			 following declarations of policy:
				(1)The authorization
			 for use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243;
			 50 U.S.C. 1541 note) is the sole basis of authority under which the President
			 of the United States launched the invasion of Iraq in 2003.
				(2)Congress
			 authorized the President to use military force against Iraq to achieve the
			 following two objectives:
					(A)To defend the
			 national security of the United States—
						(i)by
			 disarming Iraq of any weapons of mass destruction that could threaten the
			 security of the United States and international peace in the Persian Gulf
			 region;
						(ii)by
			 changing the Iraqi regime so that Saddam Hussein and his Baathist party no
			 longer posed a threat to the people of Iraq or its neighbors;
						(iii)by
			 bringing to justice any members of al Qaeda bearing responsibility for the
			 attacks on the United States, its citizens, and interests, including the
			 attacks that occurred on September 11, 2001, known or found to be in Iraq;
			 and
						(iv)by
			 ensuring that the regime of Saddam Hussein would not provide weapons of mass
			 destruction to international terrorists, including al Qaeda.
						(B)To enforce all
			 relevant United Nations Security Council resolutions regarding Iraq.
					(3)Whenever military
			 force is authorized pursuant to an Act of Congress, such authorization of
			 military force automatically expires upon the achievement of the objectives
			 stated in the Act of Congress.
				(4)Congress has the
			 ultimate authority to determine when and whether the objectives stated in an
			 Act of Congress which authorizes the use of military force have been
			 achieved.
				102.Repeal of
			 Public Law 107–243
				(a)FindingsCongress
			 finds that—
					(1)the objectives of
			 the authorization for use of Military Force Against Iraq Resolution of 2002
			 (Public Law 107–243; 50 U.S.C. 1541 note) have been achieved; and
					(2)the authorization
			 of military force contained in Public Law 107–243 has expired.
					(b)Repeal of Public
			 Law 107–243The Authorization for Use of Military Force Against
			 Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby
			 repealed.
				103.Withdrawal of
			 United States Armed Forces and contractor security forces from Iraq
				(a)Withdrawal of
			 Armed Forces and contractor security forces from IraqNot later
			 than October 1, 2011, or 90 days after the date of the enactment of this Act,
			 whichever shall occur first, all units and members of the Armed Forces deployed
			 to Iraq and all security forces under contract or subcontract with the United
			 States Government and working in Iraq shall be withdrawn from Iraq.
				(b)Prohibition on
			 use of funds To continue deployment of Armed Forces to Iraq
					(1)ProhibitionExcept
			 as provided in paragraph (2), funds appropriated or otherwise made available
			 under any provision of law may not be obligated or expended to deploy or
			 continue to deploy members or units of the Armed Forces to Iraq.
					(2)ExceptionParagraph
			 (1) does not apply to the use of funds to provide for the safe and orderly
			 withdrawal of the Armed Forces and contractor security forces from Iraq
			 pursuant to subsection (c).
					(c)ExceptionSubsections
			 (a) and (b) do not apply if a Joint Resolution which provides specific
			 statutory authorization within the meaning of section 5(b) of the War Powers
			 Resolution (50 U.S.C. 1544(b)) for the deployment or continued deployment of
			 units and members of the Armed Forces and contractor security forces to Iraq is
			 enacted into law during the time period described in subsection (a).
				(d)Armed Forces
			 definedIn this section, the term Armed Forces has
			 the meaning given the term in section 101(a)(4) of title 10, United States
			 Code.
				IIDiplomatic Surge
			 for Justice, Peace, and Success in Iraq Act of 2009
			201.United States
			 policyIt shall be the policy
			 of the United States to pursue regional and international initiatives and steps
			 to assist the Government of Iraq to achieve certain security, political, and
			 economic milestones so as to marginalize extremists and terrorists, promote
			 United States values and interests, and improve the global image of the United
			 States.
			202.Presidential
			 actionsTo implement the
			 policy specified in section 201, the President shall take the following
			 actions:
				(1)Not later than ten
			 days after the date of the enactment of this Act, the United States, working
			 with the Government of Iraq, shall launch a comprehensive diplomatic initiative
			 to deal with the problems of Iraq and of the region.
				(2)The goals of the
			 diplomatic initiative as it relates to regional players shall be to—
					(A)support the unity
			 and territorial integrity of Iraq, with the assistance of bona fide
			 international peacekeeping force if necessary;
					(B)stop destabilizing
			 interventions and actions by Iraq’s neighbors;
					(C)secure Iraq’s
			 borders, including the use of joint patrols with neighboring countries;
					(D)prevent the
			 expansion of the instability and conflict beyond Iraq’s borders;
					(E)promote economic
			 assistance, commerce, trade, political support, and, if possible, military
			 assistance for the Government of Iraq from nonneighboring Muslim
			 countries;
					(F)energize countries
			 to support national political reconciliation in Iraq;
					(G)validate Iraq’s
			 legitimacy by resuming diplomatic relations, where appropriate, and
			 reestablishing embassies in Baghdad;
					(H)assist Iraq to
			 establish active working embassies in key capitals in the region (for example,
			 in Riyadh, Saudi Arabia);
					(I)help Iraq reach a
			 mutually acceptable agreement on Kirkuk; and
					(J)assist the
			 Government of Iraq achieve certain security, political, and economic
			 milestones, including better performance on issues such as national
			 reconciliation, equitable distribution of oil revenues, and the dismantling of
			 militias.
					(3)As a complement to
			 the diplomatic initiative, the President shall appoint a Special Envoy for
			 National and Political Reconciliation in Iraq (SENPRI) whose exclusive
			 commission shall be to undertake the peaceful reconciliation of the major
			 stakeholders in Iraq, particularly the Sunnis, Shias, and Kurds. The SENPRI
			 shall meet with such persons, organizations, and entities, and make such
			 recommendations, as he determines necessary and expedient for bringing about
			 national and political reconciliation in Iraq.
				(4)As a further
			 complement to the diplomatic initiative, the United States and the Government
			 of Iraq shall support the holding of a conference or meeting in Baghdad of the
			 Organization of the Islamic Conference or the Arab League to assist the
			 Government of Iraq to promote national reconciliation in Iraq and to
			 reestablish the diplomatic presence in Iraq of the Organization of the Islamic
			 Conference and the Arab League.
				(5)As an instrument
			 of the diplomatic initiative, an Iraq International Support Group shall be
			 organized.
				(6)The Iraq
			 International Support Group shall consist of Iraq and all the countries
			 bordering Iraq, including Iran and Syria, the key regional countries, including
			 Egypt and the Gulf States, the five permanent members of the United Nations
			 Security Council, the European Union, and such other industrialized countries
			 that might contribute to resolving political, diplomatic, and security problems
			 affecting Iraq.
				(7)The diplomatic
			 initiative and the work of the Iraq International Support Group shall be
			 carried out with urgency, and shall be conducted by and organized at the level
			 of foreign minister or above, and the United States efforts shall be led by the
			 President or the Secretary of State and shall be both bilateral and
			 multilateral.
				(8)The Iraq
			 International Support Group shall enlist the participation of the office of the
			 United Nations Secretary General in its work. The Secretary General should
			 designate a Special Envoy as the representative of the Secretary
			 General.
				(9)The Iraq
			 International Support Group, as part of the diplomatic initiative, shall
			 develop specific approaches to neighboring countries that take into account the
			 differing interests, perspectives, and potential contributions of each such
			 country.
				(10)Diplomatic
			 efforts within the Iraq International Support Group shall seek to persuade Iran
			 that it should take specific steps to improve the situation in Iraq, including
			 the following:
					(A)Iran should stem
			 the flow of equipment, technology, and training to any group resorting to
			 violence in Iraq.
					(B)Iran should affirm
			 its support for the territorial integrity of Iraq as a unified state, as well
			 as its respect for the sovereignty of Iraq and its government.
					(C)Iran should use
			 its influence, especially over Shia groups in Iraq, to encourage national
			 reconciliation.
					(D)Iran should help
			 in the economic reconstruction of Iraq.
					(11)The United States
			 and the Iraq International Support Group shall encourage Syria to take specific
			 steps to improve the situation in Iraq, including the following:
					(A)Syria should
			 control its border with Iraq to the maximum extent possible and work together
			 with Iraqis on joint patrols on the border to stem the flow of funding,
			 insurgents, and terrorists in and out of Iraq.
					(B)Syria should
			 establish hotlines to exchange information with the Iraqis.
					(C)Syria should
			 increase its political and economic cooperation with Iraq.
					203.Rule of
			 constructionNothing in this
			 title shall be construed to prohibit or otherwise restrict the use of funds
			 available to any department or agency of the United States to carry out social
			 and economic reconstruction activities in Iraq.
			204.ReportsThe President shall submit to Congress every
			 30 days a report on the status of diplomatic efforts described in section
			 202.
			
